Citation Nr: 1221886	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-44 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 determination of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the appellant's claim for one-time payment from the Filipino Veterans Equity Compensation Fund.  A notice of disagreement was received in March 2010, a statement of the case was issued in August 2010, and a Substantive Appeal was received in October 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. § 3.203 (2011); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As for the appellant's claim of basic eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund, the United States Court of Appeals for Veterans Claims (Court) has held that in cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated to inform the appellant of the information or evidence necessary to prove the element of Veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) (as Veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of notice concerning proof of Veteran status is necessary in most, if not all, cases).

In this case, although the appellant was not provided with the required notification prior to the initial adjudication of his claim, the Board finds that no prejudice has resulted.  A January 2012 notification letter informed the appellant of the information or evidence necessary to prove the element of Veteran status; the evidence VA is responsible for getting, and how the appellant can help.  The letter also informed the appellant how VA determines the disability rating and effective date.  A supplemental statement of the case followed in February 2012. 

Accordingly, the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim for a benefit to which the claimant is not entitled as a matter of law).

The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the type of service that qualifies an individual for eligibility for compensation under the Filipino Veterans Equity Compensation Fund.  Accordingly, VA's duties to notify and assist are generally inapplicable.

The Board observes that in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the Federal Circuit held (in the context of a Dependency and Indemnity Compensation claim), that where service department certification of a claimant's active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  The Federal Circuit also held that it was a violation of VA's duty to assist not to request service department review of additional or new documents or evidence provided by an appellant concerning a Veteran's active service after the initial service department certification.  See Capellan, 539 F.3d at 1380-81.  The Federal Circuit further held that the correct interpretation of the governing statutes and regulations requires that a claimant's new evidence be submitted and considered in connection with a request for 'verification of service from the service department' pursuant to 38 C.F.R. § 3.203(c).  Id.

In this case, the RO has twice (January 2010 and January 2012), requested service department certification of the claimant's alleged active service, and on each occasion had submitted the documentation provided by the appellant in the certification request, as expressly confirmed in the August 2010 statement of the case (SOC), and February 2012 supplemental SOC.  The Board observes that the appellant submitted additional proof of military service with his April 2010 notice of disagreement, but, those documents contained essentially the same military service information as those he had previously submitted; and as such, no reverification with National Personnel Records Center (NPRC) was warranted, but another request for verification of military service was forwarded to NPRC in January 2012.  The documents submitted are clearly and expressly listed in the SOC and SSOC index of evidence of record which was considered and included in the service department certification requests.

Legal Criteria, Factual Background and Analysis

The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current law, however, provides that the service of certain Filipino Veterans does not entitle them to receive full benefits administered by the Secretary of the U.S. Department of Veterans Affairs.  38 U.S.C.A. § 107 (West 2002).

On February 17, 2009, the President signed the American Recovery and Reinvestment Act, intended for 'job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization.'  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  The legislation included a provision for the creation of the Filipino Veterans Equity Compensation Fund, providing one time payments to 'eligible persons' in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).

An 'eligible person' is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

The Act further directs the Secretary to 'administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section.'  Id.

The Secretary is authorized by statute to prescribe "regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits" under the laws administered by VA.  38 U.S.C.A. § 501(a)(1) (West 2002).  Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.

That regulation provides that for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011).

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for ninety days for a line of duty disability.  38 C.F.R. § 3.203(b).  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, the VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2011).

The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has reached the same conclusion.  See e.g. Soria v. Brown, 118 Fed. 3rd 747, 749 (Fed. Cir. 1997) (noting that "[b]ecause the United States Department of the Army refused to certify [the claimant's] alleged service in the Philippine Army, the VA properly refused to consider his claim for Veterans' benefits based on that service.").

In March 2009, the appellant submitted an application for one-time payment from the Filipino Veterans Equity Compensation Fund.  He reported that he had served as a member of the "'M' Co 3rd Bn 15th Inf USAFIP."  He reported that he entered active duty on October 20, 1944, and separated from active duty on November 28, 1945.  Submitted with his application was an Affidavit For Philippine Army Personnel, which shows the appellant joined the 15th Inf. USAFIP-NL October 20, 1944 to December 2, 1944 and was inducted in the15th Inf. USAFIP on December 3, 1944.  From December 4, 1944 to January 6, 1945 he served with "E" Co. 15th Inf. USAFIP, and from January 7, 1945 to November 27, 1945 he served with "M" Co. 15th Inf. USAFIP.  In addition, a Guerrilla Verification Slip (June 1988) and a Certification (October 1999) by the General Headquarters of the Armed Forces of the Philippines certified that the appellant is carried as private in the approved revised reconstructed guerrilla roster of the "M" Co. 15th Inf. USAFIP-NL, with unit date recognition of January 9, 1945 and revised date of recognition of October 1, 1943, and period of service ending October 20, 1944.

Upon receipt of the appellant's application, the RO contacted the service department and requested verification of the appellant's reported military service.  In its request, the RO included the information provided by the appellant.  In January 2010, the NPRC responded that the appellant had had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In February 2010, the RO denied the appellant's claim on the basis that the service department had certified that he did not have the requisite military service to establish eligibility thereof.  The appellant filed a notice of disagreement in March 2010, and at that time he submitted additional proof of military service, but it was the same military service information as that previously submitted, essentially that he served as a member of the "M" Co. 3rd Bn 15th Inf USAFIP-NL with a revised date of recognition of October 1, 1943, to service commencement on October 20, 1944.  The additional new (not previously submitted) information, in pertinent part, included sworn affidavits from former officers of "M" Company 3rd Bn. 15th Inf., USAFIP-NL verifying that the appellant was a recognized member of "M" Co. 3rd Bn 15th Inf USAFIP-NL.  The appellant perfected an appeal of the RO's determination in October 2010.  At that time, he indicated that he had been discharged and processed as a guerilla with "M" Co 3rd Bn 15th Infantry USAFIP NL, and that all supporting papers to support his claim had been submitted.  His wife noted (on VA-Form 9) that her husband is a true Veteran that served during the war in the United States and in the Philippines.

Accordingly, the RO again contacted the service department and requested reverification of the appellant's reported military service based on the additional evidence received.  In February 2012, the NPRC again responded that the appellant had had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

Analysis

As set forth above, the NPRC has twice certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  VA is bound by that certification.

The Board has carefully considered the documentation submitted by the appellant, but notes that it fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  The documents submitted by the appellant were not issued by the United States service department, nor do they contain the necessary information to establish entitlement to the benefit sought.  As such, those documents may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by the Secretary of VA, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  Again, the Board is bound by the United States service department's certification.  See e.g. Capellan, 539 F.3d at 1376 (noting that "if the United States service department refuses to verify the applicant's claimed service, the applicant's only recourse lies within the relevant service department, not the VA").

As the service department has certified that the appellant did not have the requisite service to qualify him for payment from the Filipino Veterans Equity Compensation Fund, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


